Citation Nr: 1514068	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2012 Board hearing, and a transcript of the hearing has been associated with the claims file.  Additionally, in January 2015, the Veteran was afforded the opportunity for an additional Board hearing because the VLJ who conducted the July 2012 Board hearing has since retired; however, in a subsequent February 2015 statement, the Veteran indicated that he did not desire an additional Board hearing.  

This matter was previously remanded by the Board in December 2013.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDING OF FACT

The Veteran's PTSD first manifested after active service and has not been attributed to his claimed in-service stressor, for which there is no credible supporting evidence.  



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) by way of a letter sent to the Veteran in March 2009.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded a relevant VA examination in April 2014 wherein the VA examiner reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted a thorough clinical examination.  Additionally, the examiner provided a clear rationale for the opinion rendered, based upon the evidence of record.  Therefore, the Board finds that the VA examination is adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, this matter was previously remanded by the Board in December 2013, specifically to obtain outstanding VA and private treatment records, to attempt to verify the Veteran's report of witnessing his friend's leg get crushed by a military vehicle in 1981, and to potentially afford the Veteran a VA psychiatric examination regarding his PTSD claim.  Following the Board remand, VA obtained additional VA and private treatment records, attempted further verification of the Veteran's reported stressor, and afforded the Veteran a VA psychiatric examination in March 2014.  Given this, the Board finds there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2014), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

Regarding the in-service stressor element of a claim of service connection for PTSD, the Court of Appeals for Veterans Claims (Court) has held that credible supporting evidence means that the Veteran's testimony cannot, by itself, as a matter of law, establish the occurrence of a non-combat stressor; nor can credible supporting evidence of the actual occurrence of an in-service stressor consist solely of after-the-fact medical nexus evidence.  See 38 C.F.R. § 3.304(f)(3); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Patton v. West, 12 Vet. App. 272, 277 (1999).  Instead, the record must contain service records or other independent credible evidence corroborating the Veteran's testimony as to the alleged stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records which are available must support and not contradict the Veteran's lay testimony concerning stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

The Veteran asserts that his PTSD, first diagnosed in January 2009, is related to in-service stressors, including witnessing a friend's leg being crushed by a military vehicle in a 1981 motor pool accident, and his involvement in a separate motor vehicle accident in 1983.  

The Board initially notes that VA treatment records, including the March 2014 VA examination report, document a current diagnosis of PTSD in accordance with the DSM-5.  Therefore, the Veteran has met the first criterion to establish a claim of service connection for PTSD.  

However, as discussed below, the Board finds that there is a lack of credible supporting evidence that the Veteran's claimed in-service stressors actually occurred.  Moreover, there is no medical evidence of a causal nexus between the Veteran's current PTSD symptomatology and his claimed in-service stressors.  

Notably, the Veteran's claimed stressors do not relate to combat service, fear of hostile military or terrorist activity, or to an in-service personal assault; therefore, the Veteran's lay statements and testimony alone may not establish the occurrence of his alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); see also Dizoglio, 9 Vet. App. at 166; Moreau, 9 Vet. App. at 395-96; Patton, 12 Vet. App. at 277.  

The Veteran has repeatedly asserted, including at the July 2012 Board hearing, that he witnessed an accident whereby his friend's leg was crushed by a military vehicle while he was working in the motor pool and stationed in Kaiserslautern, Germany.  At the July 2012 Board hearing, the Veteran clarified that the accident occurred in 1981 while he was a private first class (PFC).  

The Veteran's service personnel records confirm that he was stationed in Kaiserslautern, Germany as a PFC until April 1, 1981, when he achieved the rank of Specialist 4 (SP4).  Based upon this information, in its December 2013 remand decision, the Board sought additional development and corroboration regarding the Veteran's claimed stressor where he witnessed the injury to his friend's leg.  However, the Board also found that there was no supporting evidence within service treatment or service personnel records regarding the claimed stressor resulting from a separate motor vehicle accident in 1983, and that the Veteran had not provided sufficient information to request further corroboration of that particular alleged stressor.  

Therefore, following the December 2013 Board remand, VA sought to verify the Veteran's claimed in-service stressor regarding the injury to his friend's leg by requesting corroborating records from the U.S. Army Crime Records Center, as well as the Joint Service Records Research Center (JSRRC) via the Defense Personnel Records Information Retrieval System (DPRIS).  However, an October 2014 response from the U.S. Army Crime Records Center indicates that there were no records related to VA's request.  Additionally, a November 2014 response from DPRIS indicates that a search of JSRRC and the National Archives and Records Administration (NARA) did not locate any unit records pertaining to the Veteran's reported unit for the calendar year of 1981.  Additional historical documents were also reviewed; however, they failed to document the in-service stressor as reported by the Veteran.  

Thereafter, in November 2014, VA issued a memorandum which concluded that further attempts to verify the Veteran's claimed in-service stressor regarding his friend's injury would be futile and that the claimed in-service stressor could not be conceded.  

Notwithstanding the Board's December 2013 finding that the Veteran had not provided sufficient information to request further corroboration of an alleged stressor involving a motor vehicle accident in 1983 and VA's November 2014 finding that further attempts to verify the Veteran's claimed stressor regarding an injury to his friend's leg would be futile, the Veteran was afforded a VA psychiatric examination in March 2014.  

The VA examiner diagnosed the Veteran with PTSD in accordance with the DSM-5 but found that his PTSD was less likely than not incurred in or caused by active service.  The examiner conducted a thorough review of the evidence of record, including service treatment records, service personnel records, and post-service treatment records, and found that the Veteran's claimed in-service stressor was not associated with his current psychological symptoms.  

The examiner noted that service treatment records do not document that the Veteran reported any concerned related to his claimed in-service stressor.  Such records document that the Veteran was treated for alcohol abuse in 1984-85; however, there was no indication prior to that time that the Veteran displayed a pattern of alcohol abuse.  Moreover, the examiner noted that the Veteran received a good conduct medal for his service from 1979-82, which suggests that his performance during that period was adequate.  The examiner further stated that the Veteran's alcohol abuse problems started several years after the claimed in-service stressor, so there did not appear to be a temporal relation of the claimed stressor to the onset of the Veteran's alcohol problems.  Additionally, a mental status examination conducted regarding the Veteran's alcohol and disciplinary issues indicates that his psychiatric status was normal and there was no indication of a psychological disorder present at the time.  A medical examination upon separation from service documented a normal clinical psychiatric examination, and the Veteran reported he was in good health, with no psychiatric symptoms noted.  Following service discharge, the examiner noted that the Veteran continued to have alcohol related problems, and he was hospitalized in April 1989 and diagnosed with alcohol dependence; however, there was no indication that he reported psychiatric symptoms related to an in-service stressor at the time of hospitalization.  The examiner noted private treatment records which document some outpatient psychological treatment in 1989; however, between 1989 and 2005, there were no records of psychological treatment.  Therefore, the examiner noted that there does not appear to be sustained treatment  documented within the record.  Finally, the examiner noted that private treatment records and VA treatment records from the time of the Veteran's initial PTSD diagnosis relate his psychiatric symptoms to the Veteran's post-military history involving several incidents from 1993-2001 resulting in gunshot wounds to the Veteran.  

In sum, the Veteran is competent to relate his experiences during active service, including the alleged stressor incidents.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, given the lack of evidence that the Veteran participated in combat or that his alleged stressors are related to hostile military or terrorist activity, without credible supporting evidence of an in-service stressor, the Veteran's lay statements alone are unable to substantiate a claim of service connection for PTSD.  Moreover, the competent medical evidence of record weighs against the finding that the Veteran's PTSD is related to his military service; rather, as the March 2014 VA examiner found, it has been attributed to his post-military trauma.  

(CONTINUED ON THE FOLLOWING PAGE)


Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for PTSD, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


